Citation Nr: 1202744	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Appellant should be recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to March 1968.  He died in April 1986.  The Appellant seeks recognition as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of adverse determination in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Although the Appellant has received assistance from The American Legion and a private attorney in pursuing her claim.  At no time has the Appellant executed a power of attorney in favor of either one.  At a hearing before the Board in August 2008, the Appellant was not represented.  In the absence of an executed power of attorney, appointing a representative, the Appellant is proceeding pro se. 


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in Michigan in May 1957.

2.  The Veteran died in April 1986.

3.  In September 1969, the Circuit Court for Wayne County, Michigan entered a judgment of divorce dissolving the marriage between the Appellant and the Veteran.



4.  There is no credible proof that the Appellant was married to the Veteran at the time of the Veteran's death.

5.  At the time of the Veteran's death, the Appellant was not married to the Veteran.


CONCLUSION OF LAW

The Appellant is not recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(3), 103, 1102, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.204, 3.205, 3.206 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the Also, the VCAA notice requirements apply to all five elements of a service connection claim.  


The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2007 and in January 2009.  The notice included the type of evidence needed to substantiate the underlying claims of dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, death pension, and accrued benefits.  The notice also included the type of evidence needed to proof a valid marriage. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).







To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by substantial content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the marriage and death certificates and the Appellant has submitted records such as additional copies of the marriage certificate, the Veteran's DD Form 214, and her proof of identification such as her driver's license and Social Security Administration card.  The RO also has received a copy of a divorce decree or judgment entered in Wayne County Michigan in September 1969 that has been certified by the Clerk of the Court for Wayne County, Michigan.

In August 2008, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

A copy of a marriage license shows that the Appellant and the Veteran were married in May 1957 in Wayne County, Michigan.  

A copy of the death certificate shows that the Veteran died in April 1986 in Detroit, Michigan and was a resident of Wayne County, Michigan.  On the death certificate, it was indicated that the Veteran was divorced and there was no surviving spouse.  The source of the Veteran's personal information was his sister.

The Veteran's sister also made the funeral arrangements and she subsequently filed a claim for VA burial benefits.  In her application, she again indicated that the Veteran was divorced. 

In 1988, VA received an application for VA benefits purportedly from the Appellant, but the application was unsigned and there was no address listed for the Appellant.  As a result, VA did not process the claim.  The application, however, stated that the Appellant and the Veteran were married in 1957, but divorced in 1969.

In her application for VA benefits, dated in June 2007, the Appellant stated that she and the Veteran were married in 1957 and they divorced in 1969.  She further stated that she and the Veteran did not continuously live together from the date of the marriage to the date of his death.





In June 2010, pursuant to a request, VA received a judgment of divorce concerning the Appellant and the Veteran.  In September 1969, the Circuit Court for Wayne County Michigan entered a judgment of divorce dissolving the marriage between the Appellant and the Veteran.  The Judgment reveals that the Veteran initiated the proceedings, but the Appellant was represented by an attorney, who approved of the final judgment as to form.  The copy received by VA has been certified by the Clerk of the Circuit Court for Wayne County, Michigan.

At her hearing, the Appellant testified that she remained married to the Veteran until he died and had not remarried.  She testified she receives surviving spouse benefits from the Social Security Administration.  

General Principles

A threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the Appellant is not established as a proper claimant, the claim can proceed no further.  The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for the purpose of VA benefits is defined as a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death; who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; has not remarried; or has not since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of another person.  38 C.F.R. § 3.50.


When a claimant's assertion of marriage to a Veteran raises a question of validity, either on its face or conflicts with other evidence, VA regulations require further proof of marriage.  Because the validity of the Appellant's marriage to the Veteran is raised, more than the statement of the Appellant is required as proof of marriage.  38 C.F.R. § 3.204.  

If a question of validity arises, proof of marriage requires any one of several types of evidence.  38 C.F.R. § 3.205.  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree will be questioned by VA only when such validity is put in issue by a party or a person whose interest in a claim for benefits would be affected thereby.  38 C.F.R. § 3.206.  Where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting the validity of divorce.  38 C.F.R. § 3.206(a). 

It is the Board's duty to assess the credibility and probative value of the evidence.  Washington v. Nicholson, 19 Vet. App. 362 (2005).





Analysis

The Appellant testified that she married the Veteran in May 1957 and remained married to him until his death.  The file does contain a marriage certificate establishing that the Appellant and Veteran were married in May 1957.  The record also contains a divorce decree ending the marriage in September 1969. 

The certified document of divorce appears valid on its face, and there is no showing by the Appellant that the Circuit Court of Wayne County Michigan lacked jurisdiction over her as she was represented by an attorney or the subject matter of the marriage at the time of the divorce decree in question.  See 38 C.F.R. § 3.206(a).  

There is no indication in the record and Appellant does not contend that she has ever attempted to have the divorce decree set aside by the courts of Michigan, or that she legally remarried the Veteran.  Furthermore, it is not shown that the Circuit Court of Wayne County, Michigan, lacked jurisdiction over the Veteran and Appellant or the subject matter of the marriage at the time of the divorce decree.  At the time of both his divorce and death, all the evidence indicates that the Veteran lived in Michigan, which establishes a bona fide domicile in Michigan.

The Board finds the certified judgment of divorce ending the marriage between the Appellant and the Veteran persuasive evidence against the claim.  The judgment is a public record and presumed to be an accurate statement of the facts contained therein, unless otherwise rebutted by competent and credible evidence.  And there is also no indication that a court of competent jurisdiction voided or modified the decree of divorce, and the Appellant has not argued otherwise. 






As for the Appellant's testimony that she remained married to the Veteran until his death, her testimony is not credible, because of her own inconsistent statements as in her application for VA benefits in June 2007, she stated that she and the Veteran were married in 1957 and they divorced in 1969.  She further stated that she and the Veteran did not continuously live together from the date of the marriage to the date of his death.  

Also the Appellant's testimony that she remained married to the Veteran until his death is not credible, because her testimony is inconsistent with other evidence of record, namely, the certified divorce judgment, the death certificate that showed that the Veteran was divorced, and the statement of the Veteran's sister that the Veteran was divorced. 

Where as here, the Appellant's statements and testimony raised a question about the continued existence of marriage to the Veteran until his death, the Appellant's testimony about the marriage is insufficient proof of marriage.  

Based on the evidence of record, the Board finds that the Appellant and Veteran were legally divorced in September 1969 in accordance with the laws of the State of Michigan and they did not remarry each other so that the Appellant may not be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Therefore, the Board has no legal authority to grant the benefit sought by the Appellant and the claim must be denied.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  








As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


